Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant’s arguments, see Remarks pages 8-12, filed May 5, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 















EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on July 27, 2022.

The application has been amended as follows:












Claim 1 has been amended as follows:
1.          An information processing apparatus comprising: 
     a processor configured to: 
         store document data, a first character string, and a second character string that are associated with each other, the second character string being to be inputted by an operation that has a procedure quantity smaller than a procedure quantity of an operation by which a user inputs the first character string; 
         acquire a character string from a requester of the document data; 
         determine whether the acquired character string matches the second character string; 
          determine whether a predetermined condition is satisfied if the acquired character string matches the second character string; 
          determine whether the acquired character string matches the first character string if the acquired character string does not match the second character string; 
          output the document data that is associated with the second character string to the requester of the document data if the acquired character string matches the second character string and the predetermined condition is satisfied; and   
          output the document data that is associated with the first character string to the requester of the document data if the acquired character string does not match the second character string and matches the first character string.



Claim 20 has been amended as follows:

20.          A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
             storing document data, a first character string, and a second character string that are associated with each other, the second character string being to be inputted by an operation that has a procedure quantity smaller than a procedure quantity of an operation by which a user inputs the first character string; 
             acquire a character string from a requester of the document data; 
             determining whether the acquired character string matches the second character string; 
             determining whether a predetermined condition is satisfied if the acquired character string matches the second character string; 
             determining whether the acquired character string matches the first character string if the acquired character string does not match the second character string;   
             outputting the document data that is associated with the second character string to the requester of the document data if the acquired character string matches the second character string and the predetermined condition is satisfied; and
            outputting the document data that is associated with the first character string to the requester of the document data if the acquired character string does not match the second character string and matches the first character string. 




Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
      With regards to independent claim 1, the closest prior art of JP 2011013891 to Asano discloses an information processing apparatus comprising (paragraph 35; MFP 20 (information processing apparatus)): 
     a processor configured to (paragraph 35; CPU 10): 
       store document data, a first character string, and a second character string that are associated with each other (paragraph 36, 76; RAM 8 stores document data in association with user ID; paragraph 235, 237-238; authentication data storage unit 37 stores password (first character string) and simple password (second character string) which are associated with user ID that is associated with document stored), the second character string being to be inputted by an operation that has a procedure quantity smaller than a procedure quantity of an operation by which a user inputs the first character string (paragraph 161, 214, 235, 237-238; password input via input field 330; password (first character string) has more characters than simple password (second character string) which requires less input operation than password);     
       determine whether the acquired character string matches the second character string (paragraph 244-247; when user selects ID on screen, corresponding simple password of the user ID is acquired and compared to simple password of secure job (second character string) belonging to user ID); 
       determine whether predetermined conditions are satisfied if the acquired character string matches the second character string (paragraph 247-249; if simple password of the user ID is acquired matches simple password of secure job in s150 it goes to s152 to check as condition whether password image authentication function is on and whether it is within 2 hours from last authentication).
      KR 20130022412 to park discloses to acquire a character string from a requester of the document data; output the document data to the requester of the document data (paragraph 17-20, 61, 86, 34; host device authenticates with password with image forming apparatus; image forming apparatus acquires ID/password (string) from host requester and when preview Webdev command is provided by host, the server 130 in image forming apparatus transmits the print data (output) to the host device (Requestor)).


       With regards to independent claim 20, see above Statement on Reasons for Allowance for claim 1 since claim 20 discloses limitations similar to claim 1. 




         In addition to the teachings of the claims 1 and 20 as a whole, the closest prior art of record failed to teach or suggest, 
        “output the document data that is associated with the second character string if the acquired character string matches the second character string and the predetermined condition is satisfied;
      determine whether the acquired character string matches the first character string if the acquired character string does not match the second character string; 
       output the document data that is associated with the first character string to the requester of the document data if the acquired character string does not match the second character string and matches the first character string”

            Therefore, claims 2-19 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	






Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160050209 to Govande.
US 20100306842 to Asano.
US 20100024020 to Baugher.
JP 2002344484 to Kikuta.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu


/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


07/27/2022